Case 1:19-cv-00784-PAB-NRN Document 33 Filed 07/17/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-00784-PAB-NRN

  HOWARD COHAN

         Plaintiff,

  v.

  AURORA HOSPITALITY, LLC, a Delaware limited liability company,

         Defendant.


   STIPULATION OF DISMISSAL WITH PREJUDICE PURSUANT TO FED. R. CIV. P.
                              41(a)(1)(A)(ii)


         In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties stipulate

  to the dismissal of all claims in this action with prejudice.

  Stipulated by:


   /s/ George T. Blackmore                               /s/ Shane Singh
   George T. Blackmore MI Bar No. P76942                 Shane Singh Cal. State Bare No. 202733
   BLACKMORE LAW PLC                                     LEWIS BRISBOIS BISGAARD &
   21411 Civic Center Drive, Ste 200                     SMITH LLP
   Southfield, MI 48076                                  2020 West El Camino Avenue, Suite 700
   F: 833-343-6743                                       Sacramento, California 95833
   F: 855-744-4419                                       Telephone: 916.564.5400
   E: george@blackmorelawplc.com                         Facsimile: 916.564.5444
   Counsel for Plaintiff                                 Email: Shane.Singh@lewisbrisbois.com
                                                         Attorneys for Defendant, Aurora
                                                         Hospitality, LLC

  Dated: July 17, 2020




                                                    1
Case 1:19-cv-00784-PAB-NRN Document 33 Filed 07/17/20 USDC Colorado Page 2 of 2




                                CERTIFICATE OF SERVICE

        I certify that on July 17, 2020, I filed and served the foregoing NOTICE OF

  SETTLEMENT on all ECF participants via the court’s CM/ECF system.



                                                     /s/ George T. Blackmore
                                                     George T. Blackmore




                                                2
